Case 6:17-cr-00035 Document 204 Filed on 01/15/19 in TXSD Page 1 of 6
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 16, 2019
                                                                David J. Bradley, Clerk
Case 6:17-cr-00035 Document 204 Filed on 01/15/19 in TXSD Page 2 of 6
Case 6:17-cr-00035 Document 204 Filed on 01/15/19 in TXSD Page 3 of 6
Case 6:17-cr-00035 Document 204 Filed on 01/15/19 in TXSD Page 4 of 6
Case 6:17-cr-00035 Document 204 Filed on 01/15/19 in TXSD Page 5 of 6
Case 6:17-cr-00035 Document 204 Filed on 01/15/19 in TXSD Page 6 of 6
